Citation Nr: 1140274	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO. 06-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from July 1976 to October 1978. He died in 2004. The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board remanded this case in December 2009 and July 2011 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. The Veteran died in 2004. His death certificate lists the principal causes of death as acute cardiopulmonary arrest due to probable acute myocardial infarction due to liver cirrhosis due to hepatitis C. Other significant conditions contributing to death but not related to the underlying causes as listed above were insulin dependent diabetes mellitus and ascites. 

2. At the time of his death, the Veteran had one service-connected disability: a chronic low back strain, rated as 10 percent disabling. 

3. There is no clinical evidence or lay allegation of record that the Veteran's service-connected low back strain was a principal or contributory cause of his death. 

4. There is no probative evidence of any of the causes of the Veteran's death listed on his death certificate during his military service, within one year of service, or for many years thereafter.  There is also probative, competent medical evidence against a relationship between the Veteran's causes of death listed on his death certificate and his military service. 

5. Neither the Veteran nor the appellant asserted continuity of symptomatology of the conditions listed on the death certificate since service. 


CONCLUSION OF LAW

The Veteran's death is not attributable to a disability incurred in or aggravated by his military service, to include on a presumptive basis. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(k), (m), (n), 3.5(a), 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Review of the claims folder reveals compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the AOJ to the appellant dated in July 2004, August 2005, February 2007, and December 2009. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; (3) and informing her about the information and evidence she was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The February 2007 and December 2009 letters from the AOJ further advised the appellant how an effective date will be assigned if service connection for cause of death is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). When considered together, the VCAA notice letters, in particular the December 2009 letter are compliant with the Court's recent decision in Hupp, in that they explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as a condition that is not yet service connected. The December 2009 letter also lists the Veteran's one service-connected condition. 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in February 2007 and December 2009, the AOJ again went back and readjudicated the claim in the January 2011 and August 2011 SSOCs. So each time after providing the required notice, the AOJ reconsidered the claim - including to address any additional evidence received in response to the notice. So the timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376. Stated another way, VA's issuance of subsequent SSOCs following the VCAA-notice letters cured the timing error. Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and earlier VA examinations. For her part, the appellant has submitted personal statements, representative argument, private medical evidence, limited terminal medical records prior to death, a death certificate, and duplicate STRs. There was no autopsy report. The AOJ also obtained several VA medical opinions addressing what relationship, if any, exists between the Veteran's death and his military service. See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). In particular, the July 2011 VA opinion when considered in combination with earlier VA opinions was thorough, supported by reasons and bases, based on a review of the claims folder, and supported by the evidence of record including the Veteran's STRs. There is no reasonable basis for any further opinion.

With regard to private terminal hospital records, VA is required to make reasonable efforts to obtain relevant private medical records. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). Only limited records from the private provider Jameson Memorial Hospital were submitted by the appellant in response to VA's initial requests for private hospital records from the time of the Veteran's death. The Board subsequently remanded the case in December 2009 for the AOJ to advise the appellant to provide the appropriate authorization (VA Form 21-4142) so that VA may secure any additional terminal hospital records. However, the appellant failed to respond to the AOJ's December 2009 VCAA letter, which advised her to complete and return the necessary authorization. This letter was sent to the appellant's address of record. There was no indication that the letter was returned or otherwise not received by the appellant. 

A claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1). The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the claimant, not a duty to prove his claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Board is satisfied the AOJ has made reasonable efforts to obtain these private terminal records, and no further effort is required. 38 C.F.R. § 3.159(c). 

The RO/AMC substantially complied with the Board's December 2009 and July 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remands, the AOJ sent the appellant a corrective VCAA letter compliant with Hupp, sent a medical authorization form for private terminal medical records, and afforded the appellant several VA opinions to determine the etiology of the Veteran's causes of death. The AOJ has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


The Merits of the Claim 

The Veteran died in 2004. He was 46 years old at the time of death. His death certificate lists the principal causes of death as acute cardiopulmonary arrest due to probable acute myocardial infarction due to liver cirrhosis due to hepatitis C. Other significant conditions contributing to death but not related to the underlying causes as listed above were insulin dependent diabetes mellitus and ascites. At the time of his death, the Veteran had one service-connected disability: a chronic low back strain, rated as 10 percent disabling. 

The appellant asserts that the Veteran's causes of death listed on his death certificate are related to his military service from 1976 to 1978. She argues that the numerous medical problems contributing to his death should be service-connected. The appellant also contends that the Veteran developed an alcohol abuse disorder during military service, which ultimately was the "proximate" source of the causes of death listed on his death certificate. See May 2005 appellant statement; June 2011 Representative Brief. 

Upon review of the evidence of record, the Board denies the appeal for service connection for the cause of the Veteran's death. 

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011); see generally 38 U.S.C.A. Chapter 11. Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303. 

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases on the other hand are chronic, per se, such as diabetes mellitus, cirrhosis of the liver, and certain heart diseases, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits. 38 U.S.C.A. §§ 1154(a) (West 2002). With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009). Therefore, a medical opinion is not always required to establish such a nexus. See id. As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. See also Savage, 10 Vet. App. at 498. 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

There is no clinical evidence or lay allegation the Veteran's service-connected back disorder was a principal or a contributory cause of death. 38 C.F.R. § 3.312(a). In addition, the Board finds no probative evidence of a connection between the causes of his death listed on death certificate and his service-connected chronic low back strain. 38 C.F.R. §§ 3.1(k), 3.303, 3.310; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Private medical evidence does reflect that the Veteran was treated for his chronic low back strain in 2003 and 2004, just prior to his death. However, this evidence does not reveal that his service-connected chronic low back strain contributed substantially or materially, combined, aided, or lent assistance to the causes of his death. 38 C.F.R. § 3.312(c). No medical professional or layperson has indicated as such. Mere treatment for his low back prior to death is not equivalent to a causal connection. In addition, the evidence does not demonstrate that his service-connected chronic low back strain caused or aggravated any of the causes of death listed on the death certificate. See 38 C.F.R. § 3.310. No such theory has been alleged by the appellant nor demonstrated in the present case. 

With regard to the nonservice-connected actual causes of death listed on his death certificate, there is no probative evidence of a relationship between these disorders and the Veteran's period of military service from July 1976 to October 1978. 38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). That is, service connection is not warranted for the immediate or contributory causes of death listed on his death certificate - acute cardiopulmonary arrest, probable acute myocardial infarction, liver cirrhosis, hepatitis C, insulin dependent diabetes mellitus, and ascites. 

STRs are silent as to any complaints, treatment, or diagnosis of liver cirrhosis, hepatitis C, insulin dependent diabetes mellitus, or an ascites disorder during service.  STRs are negative for risk factors of developing hepatitis, with the exception of the Veteran's in-service drug use. STRs do confirm that in mid-August 1976, the Veteran tested positive for a purified protein derivative (PPD) test. At that time, X-rays of the chest were within normal limits. Follow-up X-rays of the chest, performed in late January 1977, revealed a severe [illegible word] globular heart and an inconspicuous aortic knob. Otherwise, the chest was found to have been within normal limits. 

STRs also confirm that the Veteran had received treatment for upper respiratory infections/cold/cough on several occasions. A September 1978 service discharge examination report shows that the Veteran's heart, liver and chest were each evaluated as "normal". X-rays of the chest were within normal limits. The Veteran's blood pressure was 118/78 in the sitting position. The examiner assigned a numerical designation of 1 under P on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at service discharge. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

On a September 1978 Report of Medical history at discharge, the Veteran denied having any pain or pressure in the chest, chronic cough, palpation or pounding heart, heart trouble, high or low blood pressure, shortness of breath, stomach, liver, or intestinal trouble, and jaundice or hepatitis. On DA Form 3082, Statement of Medical Condition, the Veteran indicated that there had not been any change in his medical condition. Overall, STRs fail to reveal a chronic lung or heart disorder, or any of the eventual causes of the Veteran's death. The findings at the September 1978 discharge examination are substantial evidence against the claim. 

Post-service, the evidence does not establish continuity of symptomatology of acute cardiopulmonary arrest, probable acute myocardial infarction, liver cirrhosis, hepatitis C, insulin dependent diabetes mellitus, or an ascites disorder since service. 38 C.F.R. § 3.303(b). From discharge from service in 1978 until the early 1990s there is no record of any lay complaint, let alone treatment, for any of these disorders. The first post-service evidence of the Veteran's eventual causes of death is as follows: diabetes (see January 1990 private treatment record); hepatitis C (see October 1998 treatment letter from Dr. David Shober, D.O.); cirrhosis of the liver and ascites (see April 2003 VA examination. As to his lungs and heart, VA and private chest X-rays of the heart and lungs dated in September 1980, May 1994, and December 2002 were normal. A Jameson Memorial Hospital Record revealed one instance of a bout of pneumonia in September 2001. There is no further mention of pneumonia. There were no lay complaints for any of these conditions when the Veteran filed his initial July 1980 service connection claim for a low back disorder. VA inpatient hospital records dated in May 1980 and July 1980 only reveal treatment for alcohol and drug abuse, but are silent for any of the eventual causes of the Veteran's death. A September 1980 VA examination was negative for any of the eventual causes of the Veteran's death. 

Neither the Veteran nor the appellant has ever specifically alleged continuity of symptomatology since service for any of the causes of the Veteran's death listed on the death certificate. The Federal Circuit has determined that such a lapse of time for lay complaints or symptoms is a factor for consideration in deciding a service connection claim. Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000). In short, the evidence of record fails to reveal any lay complaints or medical treatment for any of these disorders until many years after his discharge from service. Therefore, service connection for acute cardiopulmonary arrest, probable acute myocardial infarction, liver cirrhosis, hepatitis C, insulin dependent diabetes mellitus, or an ascites disorder may not be established based on chronicity in service or continuity of symptomatology after service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 
      
As to presumptive service connection, since there is no clinical evidence of diabetes mellitus, cirrhosis of the liver, or heart disease within one year after service, the appellant is not entitled to application of the presumptive provisions either. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With regard to a nexus, there is persuasive, competent medical evidence against a relationship between the Veteran's causes of death listed on his death certificate and his military service. 38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). In a February 2010 VA opinion, a VA nurse practitioner opined that the only causes of the Veteran's death he can determine are those listed on the death certificate. In an August 2010 addendum opinion, the same VA nurse practitioner discussed the Veteran's in-service positive PPD test, January 1977 chest X-ray revealing a globular heart and inconspicuous aortic knob, as well as contrasting in-service evidence that reflected a normal chest, heart, and liver. Both the February 2010 and August 2010 VA opinions failed to specifically respond to the Board's request for an opinion as to whether any fatal cardiovascular or pulmonary disorder had its onset during the Veteran's military service. Therefore, these two opinions are only entitled to limited probative value. 

The Board secured a latter July 2011 VA opinion from a physician's assistant who reviewed the entire claims folder and medical information before rendering his opinion. The physician's assistant commented upon the previous above findings of the February 2010 and August 2010 nurse practitioner reports. He opined there was no evidence that any of the causes of death listed on the death certificate to include his fatal cardiovascular or pulmonary problems originated during the Veteran's military service. It was noted the Veteran had a positive PPD test during service, but no active tuberculosis. The Veteran did not have any chronic pulmonary disease problems. Rather, his decline in health developed "slowly over time" and his abuse of alcohol and drugs certainly caused or aggravated his health problems. He noted that ultimately, some of the Veteran's poor health choices helped lead to his demise. The physician's assistant concluded the Veteran's military service did not contribute to his death. The July 2011 VA opinion when considered in combination with earlier VA opinions was thorough, supported by reasons and bases, based on a review of the claims folder, and supported by the evidence of record including the Veteran's STRs. There is no contrary medical opinion of record.  

The Board may assume the competency of any VA medical examiner, including nurse practitioners and physician assistants, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a claimant does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency). The Federal Circuit recently explained that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion. Setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications. Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010). Neither the appellant nor her representative challenged the expertise of the VA examiners in the present case.

With regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury. Davidson, 581 F.3d at 1315-16. However, this case is not one of those instances. Although the appellant is indeed competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render a medical etiological opinion that his 
acute cardiopulmonary arrest, probable acute myocardial infarction, liver cirrhosis, hepatitis C, insulin dependent diabetes mellitus, or ascites is related to his military service, without evidence showing that she has medical training or expertise. See 38 C.F.R. § 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377. She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

The appellant also contends that the Veteran developed an alcohol abuse disorder during military service, which ultimately was the "proximate" source of the causes of death listed on his death certificate. See June 2011 Representative Brief. Both in-service and post-service medical records confirm a diagnosis of alcohol and drug abuse disorders. An April 2003 VA gastroenterology consult assessed the Veteran had cirrhosis (a cause of death) secondary to alcohol use and hepatitis C. However, with respect to claims filed after October 31, 1990, service-connected disability compensation is precluded for disability or death that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131. See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). In summary, service connection for the Veteran's alcohol and drug abuse is precluded by law. To the extent it can be argued the Veteran's hepatitis C was the result of his in-service risk factor of drug abuse, service connection would be precluded by law. 

A September 2003 VA emergency room treatment note mentioned that the Veteran smoked a pack of cigarettes every three days for the past 38 years. For claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011). In any event, it does not appear from the record that the appellant made such an assertion regarding the Veteran's tobacco use. 

Accordingly, the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


